Citation Nr: 0828816	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-03 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES


1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for sleep apnea, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which denied service connection for PTSD and sleep apnea.  At 
this time, the RO also denied service connection for coronary 
artery disease and a total disability based on individual 
unemployability (TDIU).  The RO issued a notice of the 
decision in July 2006.  Then, in August 2006 the RO issued 
another decision and notice of decision, which continued the 
denial of service connection for PTSD.  The veteran timely 
filed a Notice of Disagreement (NOD) in October 2006.  
Subsequently, in December 2006 the RO provided a Statement of 
the Case (SOC), and thereafter, in January 2007, the veteran 
timely filed a substantive appeal.

The veteran requested a Travel Board hearing on these 
matters, which was held in July 2007 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  Specifically, with respect to his claim for service 
connection for PTSD, the Board notes that he currently has a 
diagnosis of this disorder, as reflected most recently in an 
April 2007 VA medical report.  The Board also notes that the 
veteran has provided credible accounts of certain incidents 
that he says occurred during his service in Vietnam, namely, 
an incident involving a helicopter with passengers thrown 
overboard and an event where a boy handed him a live grenade.  
See Hearing Transcript at 6-9, 16-17; Veteran's June 2006 
Stressor Statement.  Such anecdotal events, where the veteran 
cannot provide more specific details as to names of 
participants, see June 2006 Stressor Statement, where 
corroborating witnesses are deceased or unknown, see October 
2006 NOD, or where other credible supporting evidence is 
otherwise not available, are not independently verifiable, 
and thus, cannot serve as a basis for the "stressor" 
element of a claim for service connection for PTSD.  See 
Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal 
incidents, although they may be true, are not researchable.)  

Other, more specific stressors provided by the veteran, which 
are capable of independent verification through the records 
depositories available to VA, however, can serve as the basis 
to support this claim.  In particular, in his June 2006 
stressor statement as well as during his July 2007 Travel 
Board Hearing, the veteran described how "a good friend, 
[redacted] was wounded and a young man who had just come 
into the unit was killed" in or near Bien Hoa, Vietnam in 
approximately August 1965 or September 1965.  Veteran's June 
2006 Stressor Statement; accord Hearing Transcript at 6.  The 
RO, however, made no attempt to verify these specific, 
claimed stressors.  See February 2006 Record Request 
(requesting only "pages from the personnel file showing unit 
of assignment, dates of assignment, participation in combat 
operations, wounds in action, awards and decorations and 
official travel outside the U.S.").  The Board must 
therefore remand the claim for service connection for PTSD 
for such appropriate development.  38 C.F.R. § 3.304(f) 
(2007); Cohen, 10 Vet. App. at 128; Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

With respect to the veteran's service connection claim for 
sleep apnea, to include as secondary to PTSD, the Board notes 
that April 2007 VA treatment records indeed reflect a 
diagnosis of this disorder.  Because the veteran is claiming 
that his sleep apnea is etiologically related to his PTSD, 
resolution of the issue relating to sleep apnea could depend 
upon the outcome of the veteran's claim for service 
connection for PTSD.  Under such circumstance, these two 
issues are inextricably intertwined and the Board must defer 
adjudication of the sleep apnea claim pending completion of 
the development and readjudication of the claim for service 
connection for PTSD.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation).  In addition, if 
the AMC/RO favorably resolves the veteran's service 
connection claim for PTSD, it should obtain a medical opinion 
to address whether the veteran's diagnosed sleep apnea was 
caused or aggravated by his PTSD.  See 38 C.F.R. § 3.310 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995) (secondary 
service connection may be found where a service-connected 
disability aggravates another condition [i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder]); see also amendment to 38 C.F.R. § 3.310 
at Fed. Reg. 52744 (2006). 

Finally, the Board comments the record contains a Social 
Security Administration (SSA) Form 3380-BK, dated March 2006, 
and that the veteran, in his January 2007 substantive appeal, 
stated that "SSA has given me 100% for these [i.e., PTSD and 
sleep apnea] conditions."  Other SSA records, aside from the 
SSA Form 3380-BK, are not currently of record, however.  VA 
has a duty to obtain SSA records when it has actual notice 
that the veteran was receiving SSA benefits.  The AMC/RO 
therefore must ensure that it has acquired all of the 
veteran's SSA records, to include any SSA decisions and 
treatment records.  38 C.F.R. § 3.159(c)(2) (2007); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992); Baker v. West, 11 
Vet. App. 163, 169 (1998).  

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).   

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The AMC/RO must contact the Social 
Security Administration (SSA) and obtain 
any of the veteran's outstanding SSA 
records.  Such records must then be 
associated with the claims file.

4. The AMC/RO must request that the 
United States Army and Joint Services 
Records Research Center (JSRRC) 
(formerly known as the United States 
Armed Services Center for Research of 
Unit Records (USACURR)) conduct a search 
for records pertaining to the claimed 
in-service stressors (i.e., wounds 
sustained by a "[redacted]" in 
August 1965 and September 1965 in or 
near Bien Hoa, Vietnam; any casualties 
in his unit in August 1965 and September 
1965 in or near Bien Hoa, Vietnam, 
etc.).  The AMC/RO must also request a 
search of relevant records in other 
depositories, to include Morning/Sick 
Reports through the National Personnel 
Records Center (NPRC).  

5. If and only if the AMC/RO confirms 
that a claimed, non-combat, in-service 
stressor occurred, the AMC/RO should 
make arrangements for the veteran to be 
examined by a psychiatrist for the 
purpose of determining whether his 
current PTSD is causally related to a 
verified in-service stressor(s).

After reviewing the claims file and 
conducting a mental status examination 
and any other tests that are deemed 
necessary, the psychiatrist is asked 
offer an opinion as to the following 
question:

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
PTSD is causally linked to a 
verified in-service stressor(s)?

The psychiatrist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility. 
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
cause or aggravation as to find against 
cause or aggravation. 
More likely and as likely support the 
contended relationship; less likely 
weighs against the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed.  If a conclusion cannot be 
reached without resort to speculation, 
he or she should so indicate in the 
examination report.

6. If and only if the AMC/RO grants 
service connection for PTSD, it must 
thereafter provide a VA examination to 
assess whether the veteran's currently 
diagnosed sleep apnea is likely 
causally related to his service 
connected PTSD.  

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following question:

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
current sleep apnea was caused or 
aggravated by his
service connected PTSD?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  
Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If the veteran's sleep apnea was 
aggravated by his service connected PTSD, 
to the extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the sleep apnea (e.g., 
mild, moderate) before the onset of 
aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

7. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the claims remain denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





